                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

ANDREW L. COLBURN,

             Plaintiff,
                                                        Case No. 19-cv-484-pp
      v.

NETFLIX, INC., CHROME MEDIA, LLC,
LAURA RICCIARDI, and MOIRA DEMOS,

            Defendants.
______________________________________________________________________________

  ORDER SCHEDULING EVIDENTIARY HEARING AND DENYING AS MOOT
 DEFENDANTS’ MOTION FOR LEAVE TO FILE RESPONSE TO PLAINTIFF’S
                     NEW ARGUMENTS (DKT. NO. 108)
______________________________________________________________________________

      At the December 19, 2019 motion hearing, the court indicated that it

would schedule an evidentiary hearing on the service issue raised in the motion

to dismiss filed by defendants Chrome Media, Laura Ricciardi and Moira

Demos. Dkt. No. 104. The court discussed the multiple disputes of fact

between the parties regarding when the plaintiff had served the defendants (or

whether the plaintiff properly had served them), and the relationship between

service—which would determine when the case “commenced”—and the statute

of limitations.

      After the court announced its intention to hold an evidentiary hearing,

the plaintiff’s counsel asserted that the court should use the federal rule and

law regarding proper service to determine whether and when the defendants

were properly served. Counsel argued that the defendants had not mentioned

28 U.S.C. §1448, “which governs service after removal where there’s a defect in
                                        1
service or in service prior to removal,” in their initial motion to dismiss. Dkt.

No. 103 at 31 lines 8-11. Plaintiff’s counsel explained that the plaintiff had

mentioned it in his response, which had led to the defendants’ “reply brief and

the mention of the Walker case.” Id. at lines 11-12. Plaintiff’s counsel asserted

that the “Walker” case distinguished Hanna v. Plumer, 380 U.S. 460 (1965)—a

decision that, despite filing two sur-replies, the plaintiff had not cited in his

pleadings. The plaintiff asserted that because 28 U.S.C. §1448 was

“implicated,” Hanna governed, and provided that “where there is a direct

conflict between a variably promulgated federal rule and even state substantive

law, even the statute of limitations, which was essentially what was at issue in

Plumer.” Id. at lines 19-24. The plaintiff argued that under Hanna, the federal

rule and federal law prevailed. The plaintiff also argued that under Wis. Stat.

§893.15, when a Wisconsin claim is pending in a foreign forum, the foreign

court looks to “local foreign law with respect to the question of commencement

of an action.” Id. at 32 lines 6-14.

      Defense counsel responded that this was the first the defendants had

heard about Wis. Stat. §813.15. Id. at 33 lines 3-4. Defense counsel asserted

that the “Walker” case, which the defense has cited in its reply brief as Walker

v. Armco Steel Corp., 446 U.S. 740 (1980), involved a statute nearly identical to

the Wisconsin service statute, and mandated that if the defendants weren’t

properly served under the Wisconsin service statute, the plaintiff’s claims could

not proceed in federal court. Id. at 8-19. The defendants argued that Walker

was “on all four squares with our case.” Id. at 20-21. The defendants concluded


                                          2
by saying that, while they understood the court thought there was a need for

an evidentiary hearing, if the court found at that evidentiary hearing “that

service did not occur pre-removal or pre-March 18, 2019, the case is over.

Federal rules can’t save this.” Id. at 35 lines 1-5.

      The court has reviewed the arguments and has looked at Hanna and

Walker. The court finds the discussion of those cases—and much of the

plaintiff’s legal argument—to be irrelevant.

      The events that gave rise to the plaintiff’s claims began when the

documentary aired on December 18, 2015. Wis. Stat. §893.57 states that an

action to recover damages for intentional torts such as defamation “shall be

commenced within 3 years after the cause of action accrues or be barred.” The

defendants argue that the plaintiff’s cause of action accrued when the series

aired, and so the three-year limitations period expired on December 18, 2018.

This means that the plaintiff had to “commence” his action by December 18,

2018 to avoid being time-barred. The plaintiff filed his complaint in state court

on December 17, 2018, the day before the alleged expiration of the statute of

limitations. Dkt. No. 1-1.

      Wis. Stat. §801.02(1) says that a civil case “is commenced” when the

summons and complaint “are filed with the court, provided service of an

authenticated copy of the summons and of the complaint is made upon the

defendant under this chapter within 90 days after filing.” So the plaintiff’s

lawsuit is not time-barred if he properly served the defendants in accordance

with Wisconsin law within ninety days of December 17, 2018—by Monday,


                                          3
March 18, 2019. The defendants assert the plaintiff did not effectuate proper

service under Wisconsin law by Monday, March 18, 2019, and that the lack of

proper service meant the plaintiff’s claims against the defendants were barred

by the statute of limitations.

      The plaintiff did not address this assertion in his opposition brief. In

parts of the brief, he talked about the federal rule governing service of

process—Fed. R. Civ. P. 4(m). Dkt. No. 52. At the third page of his response

brief, the plaintiff discussed how courts liberally construe Fed. R. Civ. P. 4. Id.

at 3. He pointed out that he’d moved for additional time to serve the defendants

under Rule 4. Id. at 6. In other parts of his brief, the plaintiff argued that he’d

properly served the defendants under state law. The plaintiff asserted that he

had properly served the individual defendants “as required by the statute,”

citing Wis. Stat. §801.11(1)(c). Id. at 8. He also argued that he’d exercised due

diligence in serving the defendants, such that service by publication was

appropriate under Wis. Stat. §801.11(1)(c). Id. at 11.

      The brief repeatedly asserted that the plaintiff had properly served the

defendants before the case was removed to federal court. He did not, however,

address the defendants’ contention that he had not served them under

Wisconsin law before March 18, 2019. Toward the end of his response, the

plaintiff asserted that under 28 U.S.C. §1448, he had ninety days from the date

of removal from state to federal court to serve any defendant who had not been

properly served. Id. at 15. He also argued that the court had good cause to

extend that time under Rule 4(m) of the federal rules.


                                         4
      The defendants responded that Fed. R. Civ. P. 4 does not determine

when the case “commenced.” Dkt. No. 86 at 1. They argued that the issue was

whether the plaintiff properly served the defendants under Wisconsin law

before the statute of limitations expired. Id. at 1-2. They contended that the

fact that they removed the case to federal court had no bearing on the

question, asserting that if the plaintiff did not properly serve them under state

law by March 18, 2019 (weeks before the defendants removed the case to

federal court), his claim against them was time-barred. Id. The defendants

spent the rest of their reply brief explaining why they believe the plaintiff did

not effect proper service under state law prior to March 18, 2019.

      The plaintiff’s arguments all glance off the relevant question: whether he

“commenced” his action within the three-year statute of limitations. The

plaintiff filed his state-law defamation action against the defendants in

Wisconsin state court. Wisconsin law governs the statute of limitations for that

state-law defamation claim, and it says that the plaintiff must “commence” his

action on that claim within three years of the date it accrued. Wisconsin law

defines the date of “commencement” of an action as the date the plaintiff files

the action only if he properly serves it under Wisconsin law within ninety days

of the date of filing. So whether a Wisconsin defamation action is time-barred

depends on whether the plaintiff properly served the complaint in compliance

with Wisconsin law within ninety days of the date he filed it.

      The plaintiff has asserted that he properly served the defendants prior to

removal. Even if true, that fact is irrelevant for statute-of-limitations purposes.


                                         5
In order to avoid a statutory bar, he had to properly serve the defendants in

accordance with Wisconsin law within ninety days of the date he served the

complaint in state court. Nowhere in the plaintiff’s pleadings does he state that

he properly served the defendants under Wisconsin law by March 18, 2019.

      Instead, the plaintiff argues that under 28 U.S.C. §1448, a plaintiff who

discovers post-removal that service was defective may issue new service “in the

same manner as in cases originally filed in such district court.” Because any

defect in service prior to March 18, 2019 is linked to the statute of limitations,

the plaintiff’s assertions amount to an argument that he should be able to use

§1448 to get around the statute of limitations. At least one other district court

has rejected a similar argument. In Morton v. Meagher, 171 F. Supp. 2d 611

(E.D. Va. 2001), a plaintiff who’d effected improper service on the last day

prescribed by state statute cited §1448, arguing that it “allow[ed] a federal

district court to correct deficient service.” 171 F. Supp. 2d at 614. The Virginia

court rejected this argument, holding that “§ 1448 does not retroactively extend

the time limits prescribed by state law in cases where service was untimely

before the action is removed to federal court.” Id. at 615. The court went on to

say that

      [n]othing in the text, or the legislative history, of § 1448 permits it
      to serve as a phoenix for the ashes of an action that could not have
      survived in the state courts. “Implicit in our conclusion is that
      § 1448 cannot be utilized to breathe jurisprudentially life into a case
      legally dead in state court.” Witherow v. Firestone Tire & Rubber Co.,
      530 F.2d 160, 168 (3d Cir. 1976). See also Marshall v. Warwick, 155
      F.3d 1027, 1033 (8th Cir. 1988) (“We do not believe this section can
      ‘resurrect’ a removed diversity case which would have been
      dismissed as time-barred had it remained in state court.”); Osborne


                                         6
      v. Sandoz Nutrition Corp., 67 F.3d 289, 289 [sic], 1995 WL 597215
      (1st Cir. 1995) (unpublished) (“Applying Section 1448 would ignore
      [plaintiff’s] procedural deficiency in state court, and effectively
      penalize [defendant] for exercising its removal right. We decline to
      use Section 1448, as the district court noted, to ‘breathe
      jurisprudential life in federal court to a case legally dead in state
      court.’” (quoting Witherow, 530 F.2d at 168)); Four Keys Leasing &
      Maintenance Corp. v. Smithis, 849 F.2d 770, 774 (2nd Cir. 1988) (“it
      would be a perversion of the removal process to allow a litigant who
      is subject to a final judgment to remove that final judgment to the
      federal courts for further litigation. If a claim that is time-barred
      under state law cannot have life breathed into it by being removed
      to federal court . . . .” (citing to Witherow, 530 F.2d 160)).

Id. at 615-616.

      Nor does Fed. R. Civ. P. 81(c) (which the plaintiff did not cite), which

provides that federal rules apply to a civil action after it is removed from state

court, cure any defect in service that could result in the plaintiff’s claim being

time-barred. “‘The Federal Rules make clear that they do not apply to filings in

state court, even if the case is later removed to federal court.’” Cobb v. Aramark

Correctional Serv’s, LLC, 937 F.3d 1037, 1040 (7th Cir. 2019) (quoting Romo v.

Gulf Stream Coach, Inc., 250 F.3d 1119, 1122 (7th Cir. 2001)). See also Alber

v. Ill. Dep’t of Mental Health and Developmental Disabilities, 786 F. Supp.

1340, 1376 (N.D. Ill. 1992). The Seventh Circuit has “instructed courts to

distinguish between actions that occur before and after removal to federal court

when applying federal procedure to removed cases.” Id. “In determining the

validity of service prior to removal, a federal court must apply the law of the

state under which the service was made, and the question of amenability to

suit in diversity actions continues to be governed by state law even after

removal.” Allen v. Ferguson, 791 F.2d 611, 616 n.8 (7th Cir. 1986). See also,


                                         7
Cardenas v. City of Chi., 646 F.3d 1001, 1005 (7th Cir. 2011) (“Because this

attempt at service occurred before the case is removed, Illinois service of

process rules govern whether the attempt was legally sufficient.”). The plaintiff

had to serve the defendants in accordance with Wisconsin law within ninety

days of the date he filed his complaint in state court in order to file his claim

within the three-year limitations period.

      Given this, the court is stymied by the plaintiff’s assertion at the

December hearing that Hanna has any bearing on the question of whether the

plaintiff’s claim is time-barred due to failure to serve within ninety days of the

date on which he filed his complaint. Hanna, decided almost fifty-five years

ago, stands for the now-unremarkable proposition that in a diversity case,

service of process is governed by Rule 4, not by the service rules of the state in

which the federal court sits. It involved a case filed in federal court in the first

instance; it did not involve a case removed from state to federal court. Had the

plaintiff filed his case here in federal court to start with, of course service would

have been governed by Rule 4.

      The Walker case cited by the defendants in response also involved a case

filed in federal court in the first instance. But Walker addresses the question in

this case—whether federal procedural rules impact a state statute of

limitations defined by the date of service. The issue in Walker was “whether in

a diversity action the federal court should follow state law or, alternatively,

Rule 3 of the Federal Rules of Civil Procedure in determining when an action is

commenced for the purpose of tolling the state statute of limitations.” Walker,


                                          8
446 U.S. at 741. Rule 3 provides that a civil action “is commenced by filing a

complaint with the court.” The Oklahoma statute of limitations involved in

Walker mandated that if the plaintiff filed the complaint within the limitations

period, “the action is deemed to have commenced from that date of filing if the

plaintiff serves the defendant within 60 days, even though that service may

occur outside the limitations period.” Walker, 446 U.S. at 743 (citing Okla.

Stat., Tit. 12, § 95 (1971)). The plaintiff admitted that his case would have been

foreclosed in state court but argued that Rule 3 governed how an action was

commenced in federal court “for all purposes, including the tolling of the state

statute of limitations.” Id.

      The Supreme Court rejected the plaintiff’s argument. It stated that in

contrast to the federal rule of procedure, “the Oklahoma statute is a statement

of a substantive decision by that State that actual service on, and accordingly

actual notice by, the defendant is an integral part of the several policies served

by the statute of limitations.” Id. at 751. The Court noted that limitations

statutes set “a deadline after which the defendant may legitimately have peace

of mind,” and “recognize[] that after a certain period of time it is unfair to

require the defendant to attempt to piece together his defense to an old claim;”

the Court concluded that those “policy aspects” made “the service requirement

an ‘integral’ part of the statute of limitations . . . .” Id. at 751-52.

      The substantive Wisconsin statute of limitations, like the Oklahoma

statute, makes the date of service under Wisconsin law an integral part of the

statute of limitations. To avoid being time-barred, the plaintiff must


                                           9
demonstrate that he properly served the defendants under Wisconsin law by

the deadline set in the statute of limitations.

      Finally, it appears that the first time the plaintiff raised Wis. Stat.

§893.15 was at the December hearing, and defense counsel argued at that

hearing that the court should not consider that statute in making its decision.

Even had the plaintiff raised the argument in his pleadings, however, it would

not have assisted him. The title of §893.15 is “Effect of an action in a non-

Wisconsin forum on a Wisconsin cause of action.” Section 893.15(2) says that

in a non-Wisconsin forum, the time of commencement or final disposition of an

action is determined by the law of the non-Wisconsin forum. This makes sense

and is sort of a Wisconsin statutory version of Hanna; if a plaintiff sues on a

Wisconsin cause of action in a court other than a Wisconsin state court, that

court’s law applies in determining when the case “commenced.” If the plaintiff

had filed his case in federal court in the first instance, Rule 3 would have

governed the date upon which he “commenced” his action, and under

§893.15(3), the Wisconsin statute of limitations would have been tolled until

the federal case was complete. But this statute doesn’t substitute a federal

statute of limitations for the Wisconsin one upon removal, any more than

§1448 cures deficiencies in service that impact the commencement of the

limitations period.

      That brings the court back around to its announcement at the December

hearing that it needed an evidentiary hearing to decide the dispute over proper

service. The defendants argued in their pleadings that there was no need for an


                                         10
evidentiary hearing, because it was clear that the plaintiff had not served them

in accordance with Wisconsin law prior to March 18, 2019. In particular, the

defendants argued that the plaintiff’s publication by service was deficient

because the plaintiff did not exercise reasonable diligence in trying to serve the

individual defendants personally before resorting to publication and he didn’t

properly serve the corporate defendant. The plaintiff vigorously disputes these

assertions. This is where the factual disputes the court referenced crop up, and

the court still needs evidence to determine whether the plaintiff properly served

the defendants under Wisconsin law and when. If, after hearing the evidence,

the court determines that the plaintiff properly served any of the defendants in

accordance with Wisconsin law prior to March 18, 2019, the court will deny the

motion to dismiss as to those defendants. If the court concludes that the

plaintiff did not properly serve any of the defendants in accordance with

Wisconsin law prior to March 18, 2019, the court will grant the motion to

dismiss as to those defendants. The court will set aside two hours for the

hearing.

      The court ORDERS that the parties must appear in Courtroom 222 of

the federal courthouse on March 6, 2020 at 9:30 a.m. for an evidentiary

hearing on the question of whether the plaintiff properly served the defendants

under Wisconsin law prior to March 18, 2019. The court ORDERS that by the

end of the day on February 26, 2020, the parties each must file a witness list

and an exhibit list. The court will not allow parties to present any witness who




                                        11
does not appear on the witness list, or any exhibits not listed on the exhibit

list.

        The court DENIES AS MOOT the defendants’ motion for leave to file

response to plaintiff’s new arguments. Dkt. No. 108.

        Dated in Milwaukee, Wisconsin this 16th day of January, 2020.

                                      BY THE COURT:


                                      _________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                        12
